MEMORANDUM *
American Drug Stores (ADS) appeals an award of attorney’s fees to Benissa Clifford upon remand of her complaint alleging sexual harassment and retaliation. We have jurisdiction, see Stuart v. UNUM Life Ins. Co., 217 F.3d 1145, 1147-48 (9th Cir.2000), and we affirm because the connection between Clifford’s state-law claims and ADS’s ERISA plan is too tenuous to trigger preemption under 29 U.S.C. § 1144(a). See Campbell v. Aerospace Corp., 128 F.3d 1308’ (9th Cir.1997); cf. Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 140, 111 S.Ct. 478, 112 L.Ed.2d 474 (1990); Tingey v. Pixley-Richards West, Inc., 953 F.2d 1124, 1130-33 (9th Cir.1992). Accordingly, the remand order was proper and the district court did not abuse its discretion in awarding fees.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.